NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 15-1935
                                      _____________

                                   SARIN KADAKIA,
                                           Appellant

                                             v.

                    RUTGERS, The State University of New Jersey;
                   ROBERT WOOD JOHNSON MEDICAL SCHOOL;
                                SARANG KIM
                                _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                          (D.C. Civil No. 2-13-cv-02450)
                  District Judge: Honorable Susan D. Wigenton
                                  ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 13, 2015
                                    ____________

             Before: CHAGARES, RENDELL and BARRY, Circuit Judges

                            (Opinion Filed: December 3, 2015)
                                     ____________

                                        OPINION*
                                      ____________

BARRY, Circuit Judge

       Sarin Kadakia appeals the order of the District Court granting summary judgment

*
  This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
in favor of Rutgers, The State University of New Jersey (“Rutgers”) and Dr. Sarang Kim.

For the following reasons, we will affirm.

                                             I.

       Kadakia began his undergraduate studies at Rutgers in 2005 and was accepted into

a joint degree program with Robert Wood Johnson Medical School (“RWJMS”) two

years later.1 He was dismissed from the program during his fourth year for exceeding the

number of failed courses permitted under the Academic Rules and Regulations and for

his persistent academic difficulty.

       Those Rules and Regulations set forth the school’s grading system and the

procedures applicable to students experiencing academic difficulty. They provide that,

during the student’s first two years of medical school, the Academic Standing Committee

(“ASC” or “the Committee”) will review the student’s academic record if he receives

“two or more initial grades of ‘Fail’ in preclinical courses” within one academic year.

(DA67.)2 With regard to third- and fourth-years, the ASC reviews for “one or more

initial grades of [Conditional Pass], Fail and/or [Withdrawal] in a clinical course.”

(DA80-81.) A third- or fourth-year medical student is considered for dismissal if he

receives two initial grades of Fail or three or more initial grades of Conditional Pass

(“CP”) in the clinical curriculum—for the purposes of that determination, initial grades of

1
       At the time this litigation commenced, RWJMS was part of the University of
Medicine and Dentistry of New Jersey (“UMDNJ”). Kadakia initially named as
defendants UMDNJ, RWJMS and Sarang Kim, but UMDNJ was later dissolved and
integrated into Rutgers pursuant to the New Jersey Medical and Health Restructuring
Act. Rutgers was thereafter substituted for UMDNJ as a named defendant in this action.
2
       “A” refers to the Appendix; “DA” refers to the Supplemental Appendix.
                                            2
CP are “equivalent to one-half of an initial grade of Fail.” (DA81.)

       Notwithstanding his impressive undergraduate credentials, Kadakia encountered

academic difficulty early on in the joint degree program.         He was considered for

dismissal after receiving initial grades of “Fail” in Neuroscience, Clinical

Pathophysiology and Behavioral Science & Psychiatry. A hearing was held by and

before the ASC on July 15, 2010; the Committee voted against dismissal but placed

Kadakia on academic warning and ordered him to repeat three courses. He was permitted

to begin his third-year medical school curriculum after completing the remediation

program, but continued to struggle. In his first clinical year Kadakia received initial

grades of Conditional Pass in two clerkships, Pediatrics and Psychiatry. These grades

prompted additional review by the ASC, which later expressed its “exceptional concern

regarding” Kadakia’s “most recent addition to [his] record of academic difficulty.”

(DA149.)

       Kadakia’s “difficult[ies]” continued when he entered his Medicine clerkship. This

clerkship lasted from April 23, 2012 to June 15, and he was formally evaluated at its

close by six physicians. While he submits that he received glowing reviews with one or

two “areas to work on,” the written evaluations show that he failed to achieve a requisite

level of proficiency with regard to multiple required competencies. Appellant’s Br. at 9.

Appellee Kim, the medical school’s Site Director, was responsible for reviewing these

evaluations and compiling them into a formal evaluation for the Clerkship Director, who

later determined that Kadakia’s performance merited a grade of “Fail” for the Medicine

                                             3
clerkship.3   Kadakia appealed his grade twice, first to Dr. Kim as Site Director, and

second to the Student Education Committee (“SEC”). After the first appeal was denied,

the SEC reviewed both the evaluations submitted for his performance in the Medicine

clerkship and, significantly, a letter of recommendation authored by Dr. Kashif Janjua,

Kadakia’s preceptor and advisor for that clerkship. Kadakia claims that this letter is

inconsistent with, and should therefore displace, the evaluations reflecting his poor

performance. Nevertheless, the SEC “voted to deny [his] appeal and assign a final

Clerkship grade of Fail.” (DA262.)

       On October 15, 2012, Kadakia received notice that he would be considered for

dismissal because he received a grade of Fail in the Medicine clerkship, and two grades

of Conditional Pass in the Pediatrics and Psychiatry clerkships, which added together (as

the Rules require) amount to an additional grade of initial Fail. In response, Kadakia

retained counsel, solicited letters from faculty attesting to his qualifications, and

submitted a letter authored by his attorney opposing dismissal. He presented a statement

at the ASC’s dismissal hearing and responded to questions posed by the Committee.

These efforts notwithstanding, the ASC voted to dismiss Kadakia from RWJMS due to

his “persistent academic difficulty and [for] exceeding the limitation on the number of

failed blocks or courses.” (DA210.) His subsequent appeal to Dr. Amenta, Dean of the


3
       Each clerkship grade consists of an objective component based on the National
Board of Medical Examiners SHELF exam, and a subjective component based on
physician evaluations. The subjective evaluation accounts for 80% of the grade, and the
SHELF exam 20%. Kadakia passed the SHELF exam for his Medicine clerkship.

                                           4
Medical School, was unsuccessful and his dismissal took effect on January 7, 2013.

       Kadakia filed this action on March 21, 2013 in the Superior Court of New Jersey,

Essex County. He alleged that the defendants violated his due process rights under the

United States Constitution (count 1) and under the New Jersey Constitution (count 2),

and violated the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 (count 3). The

action was removed to federal court shortly thereafter.            The parties filed a joint

stipulation dismissing count three with prejudice, and defendants moved for summary

judgment. By an opinion and order dated March 24, 2015, the District Court granted

defendants’ motion and dismissed the action.

                                              II.

       The District Court had jurisdiction under 28 U.S.C. § 1331, and we have

jurisdiction under 28 U.S.C. § 1291. Summary judgment is proper where “the movant

shows that there is no genuine dispute as to any material fact and … is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). “The reviewing court should view

the facts in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor.” S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729
F.3d 248, 256 (3d Cir. 2013). “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial,’”

and summary judgment is appropriate. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986).

                                              III.

                                               5
      In granting the motion for summary judgment, the District Court held that (1) even

assuming Kadakia had a protected interest in continuing his studies at the medical school,

his substantive due process claim failed because his dismissal was not arbitrary or

capricious; and (2) he was afforded far greater procedural due process than that which

was constitutionally required under the circumstances.

                                           A.

      To establish a substantive due process claim, Kadakia was required to show that

he was deprived of a fundamental property right through an arbitrary and deliberate abuse

of authority. Nicholas v. Pa. State Univ., 227 F.3d 133, 139 (3d Cir. 2000).4 The

Supreme Court has twice considered a claim arising out of circumstances similar to those

presented here, and in both cases assumed, but did not recognize, that a substantive due

process right existed. In Board of Curators of the University of Missouri. v. Horowitz,

435 U.S. 78, 91-92 (1978), the Supreme Court assumed, without deciding, that federal

courts can review the academic decisions of a public educational intuition under a

substantive due process standard. And in Regents of the University of Michigan v.

Ewing, 474 U.S. 214, 222-25 (1985), the Court, “remembering Justice Brandeis’

admonition not to ‘formulate a rule of constitutional law broader than is required by the

precise facts to which it is to be applied,’” again chose to assume, rather than


4
       The Supreme Court of New Jersey has held that, “[i]n cases raising substantive
due process claims under [the New Jersey] state constitution, this Court uses the
standards developed by the United States Supreme Court under the federal Constitution.”
Roman Check Cashing, Inc. v. N.J. Dep't of Banking & Ins., 777 A.2d 1, 3 (N.J. 2001).
Our analysis of Kadakia’s claims “is the same under both constitutions.” Id.
                                            6
conclusively recognize, the existence of a protectable right in a student’s continued

enrollment in a dual degree program. Id. at 222 (quoting Ashwander v. TVA, 297 U.S.
288, 347 (1936) (Brandeis, J., concurring)).

       We have since ruled in similar fashion. In Mauriello v. University of Medicine &

Dentistry, 781 F.2d 46, 52 (3d Cir. 1986), we expressed “doubt about the existence” of a

substantive due process right in a student’s continued enrollment at a state university’s

graduate program but, “following the lead of the Supreme Court,” assumed that, under

the circumstances of this case, such a constitutional right was implicated. In considering

whether that “right” was violated, we observed that judges must show “great respect for

the faculty’s professional judgment,” id. at 50 (quoting Ewing, 474 U.S. at 225), and

found that because the plaintiff’s dismissal was not “beyond the pale of reasoned

academic decision-making,” it was not arbitrary for the purposes of a substantive due

process analysis. Id. at 52 (quoting Ewing, 474 U.S. at 225.)

       Kadakia provides no principled basis to assuage this Court’s “doubt,” in

Mauriello’s word, as to the existence of a substantive due process right. But even

assuming that his “right” to a graduate level public education is constitutionally

protected, his challenge nonetheless fails because he was dismissed for legitimate

academic reasons. He was placed on academic warning after receiving an initial grade of

Fail in three pre-clinical courses, and subsequently notified of the school’s “exceptional[]

concern” regarding his clerkship grades. His poor performance in the Medicine clerkship

qualified him for dismissal under the Rules and Regulations, and he was thereafter

                                               7
dismissed for both “persistent academic difficulty and exceeding the limitation on the

number of failed … courses.” (DA210.) Ample evidence supports this determination.

                                             B.

       Kadakia’s procedural due process claim is similarly deficient. The essence of a

procedural due process claim, of course, is notice and an opportunity to be heard.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985). When a student is

discharged for academic, as opposed to disciplinary, reasons, all that is required to satisfy

procedural due process is “an informal faculty evaluation with the student.” Mauriello,
781 F.2d at 51; see also Horowitz, 435 U.S. at 85-86 (a student is entitled to only an

“informal give-and-take” with the administration so that he may “characterize his

conduct and put it in what he deems the proper context.”). In Mauriello, we found that a

graduate student’s procedural due process rights were satisfied because “[she] was

informed of her academic deficiencies, [] given an opportunity to rectify them during a

probationary period before being dismissed, and [] allowed to present her grievance to the

graduate committee.” 781 F.2d at 52.

       Kadakia was accorded far greater process than that found sufficient in Mauriello;

indeed, he does not dispute that he received repeated written notices of his academic

failures and consistently availed himself of his right to be heard and remediate the issue.

His procedural due process claim fails.

                                            IV.

       The order of the District Court will be affirmed.

                                             8